DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.  Applicant’s 1/18/22 election without traverse of Group I claims 2-15, in response to the restriction requirement of 11/15/21, is acknowledged.  Claims 2-16 are pending.  Non-elected claim 16 is withdrawn from present consideration.  Pending claims 2-15 are rejected for the reasons set forth below. 

Related Application(s) – Prior Art of Record 
3.  The instant application is a continuation application (CON) of parent application 14/028,751, and is also related to a yet earlier-filed application 13/031,834 (both now abandoned).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Drawings
4.  In the drawing, Figs. 8 and 10 are objected to because of the excessive use of shading.  Shading is only permissible if it aids in the understanding of the invention and 
As stated in 37 CFR §1.84(b)(1), photographs or screen shots will be accepted if they are the only practical medium for illustrating the claimed invention, however, it appears that this is not the case in the instant application.  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR §1.84(l). 
Replacement figures are required.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR §1.1 21 (d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawing will not be held in abeyance. 

Information Disclosure Statement
5.  The information disclosure statement (IDS) filed 2/27/15 fails to fully comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP §609.05(a) and §609.07 because it lists six (6) non-patent literature (NPL) references, but no English copy, nor any copy, of any 
	Additionally, the US Patent Document listed on the IDS as having a number “13170817” by Waelbroeck has not been considered since the number appears to be a clerical error since it does not correspond to any US patent or publication having that number and name association. 

Claim Rejections - 35 USC §112
6. The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 8, 11 and 12 are rejected under 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
	Regarding claim 8, the term “sufficient” in the limitation, “in which the number of processor clock cycles is sufficient to prevent information leakage regarding existing orders stored by the plurality of order management systems” is a relative term which is unclear in scope, thereby rendering the claim scope indefinite.  For example, it is unclear to what degree preventing information leakage regarding existing orders … will be understood or determined to be “sufficient”.  The specification, as best understood, does not provide clarity to the issue.  It is also unclear how “sufficient”, in a quantitative way, preventing leakage of the information is required by this claim, including how such leakage would be determined to be sufficient leakage, or not. 

	Since claim 12 includes the limitations of claim 11 since it depends therefrom, claim 12 is rejected for the grounds and rationale used to reject claim 11. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
8. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.  Claims 2-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 2-15 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claim, at its core, recites the abstract idea of: 
receive, … , data indicative of an order … from a remote source, in which the order defines a side of a trade for a financial instrument; 
determine a number of processor clock cycles to utilize as a delay between receiving the data indicative of the order and searching secretly stored orders for a matching order, in which the matching order defines the an opposite side of the trade; 
delay searching the secretly stored orders for the number of processor clock cycles; 
determine that the number of processor clock cycles has passed from receipt of the order; 
in response to determining that the number of processor clock cycles has passed, query … to search the secretly stored orders for the matching order, in which 
receive, … , data indicative of the matching order in response to the query; and 
in response to receiving the data indicative of the matching order, execute the trade. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., facilitating, processing and executing a trade of an order based on analysis of received order data and a determined delay in matching the received order data with previously stored (secretly stored) orders of buy-side participants in a trading system). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 3 and 4 simply further refine the abstract idea by requiring that the query of stored orders includes transmitting identification information for an order and 
Claim 5 simply further refines the abstract idea by requiring that the order include data regarding a certain type of order (a non-firm order), which is simply refining the type of data for an order to be matched for trade execution, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 6 and 7 simply further refine the abstract idea by requiring that prior to execution of a trade the order is confirmed and receiving data regarding an agreement to not confirm the order unless the order is cancelled or fulfilled (claim 6), or that a trade may be executed according to rules not requiring negotiation of a price or quantity, which are simply refining rules for conditions confirming and/or executing a trade for an order, and do not add any element or feature that provides a technological solution to a 
Claims 8-12 simply further refine the abstract idea by requiring that a number of processing cycles are used as a delay to prevent order information leakage, which may be based on historic cancelled order information, which historic order information may be specific to an order source, or that information regarding a desired portion of historical cancelled orders is consider, which are simply refining rules for conditions implementing a delay in an order search prior to executing a trade for an order, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 13 and 14 simply further refine the abstract idea by requiring certain rules or conditions regarding when an order may be submitting for trading or for implementing a delay for matching and then executing a trade, which are simply refining rules for executing a trade for an order, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of 
Claim 15 simply further refines the abstract idea by requiring that the order provides liquidity for trade execution, which is simply describing an effect on trading provided by an order to be matched for trade execution, which is a trade rule, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “network interface,” a “communications network,” at least one “processor,” an “order management system,” one or more “exchange,” a “trading system,” do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a data or communication network, or another computing device, a brokerage or securities exchange or system, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696